                                                           Case 2:18-cv-01702-APG-VCF Document 34 Filed 12/28/20 Page 1 of 2




                                                      1   MITCHELL S. BISSON, ESQ.
                                                          Nevada Bar No. 011920
                                                      2   911 LAW GROUP
                                                          911 N. Buffalo Dr., Ste.
                                                      3   Las Vegas, NV 89128
                                                          Tel.: (702) 385-3343
                                                      4   Fax: (702) 385-2899
                                                          mbisson@911legalgroup.com
                                                      5   Attorney for Plaintiffs

                                                      6                                  UNITED STATES DISTRICT COURT

                                                      7                                      DISTRICT OF NEVADA
                                                      8   ESTATE OF REX VANCE WILSON, by                   CASE NO.: 2:18-cv-01702-APG-VCF
                                                      9   administrator PETRA WILSON; PETRA
                                                          WILSON, individually; et. al.,
                T: (702)385.3343 F: (702) 385.2899




                                                     10                                                    STIPULATION AND ORDER TO
                    911 N. Buffalo Dr., Ste. 201
                     Las Vegas, Nevada 89128
911 LAW GROUP




                                                                         Plaintiff(s),                     EXTEND TIME TO FILE MOTION
                                                     11                                                    (SECOND REQUEST)
                                                          vs.
                                                     12
                                                     13   LAS VEGAS METROPOLITAN POLICE
                                                          DEPARTMENT, a political subdivision of
                                                     14   Clark County, Nevada; et. al.,
                                                     15                 Defendant(s).
                                                     16          IT IS HEREBY stipulated by and between Plaintiffs, by and through their attorney of

                                                     17   record, Mitchell S. Bisson, Esq. of the 911 Law Group, and Defendants, by and through their
                                                     18   attorney of record, Craig R. Anderson, Esq. of Marquis Aurbach Coffing, hereby stipulate as
                                                     19
                                                          follows:
                                                     20
                                                          1.     On November 24, 2020, this Court entered its order on Defendants’ Motion for Summary
                                                     21
                                                          Judgment (“Order”). ECF No. 29.
                                                     22
                                                     23   2.     The Order dismissed all claims against all defendants except for Plaintiffs’ negligence

                                                     24   and negligent infliction of emotional distress claims against Defendant Las Vegas Metropolitan
                                                     25   Police Officer John Squeo. Id. at 29.
                                                     26
                                                     27
                                                     28
                                                           Case 2:18-cv-01702-APG-VCF Document 34 Filed 12/28/20 Page 2 of 2




                                                      1   3.     The Order granted the parties leave to file new motions for summary judgment on the

                                                      2   remaining negligence-based claims. The initial deadline for the parties to file any new
                                                      3   dispositive motions was December 14, 2020. Id. at 20.
                                                      4
                                                          4.     On December 11, 2020, the parties filed a Stipulation and Order to Extend Time to File
                                                      5
                                                          Motion (ECF No. 31). The Court granted the Stipulation on December 14, 2020 (ECF No. 32)
                                                      6
                                                          and extended the time to file the new motion for summary judgment to December 28, 2020.
                                                      7
                                                      8   5.     Further, the holidays and pandemic have presented administrative burdens regarding the

                                                      9   filing of the new motion for summary judgment.
                T: (702)385.3343 F: (702) 385.2899




                                                     10
                    911 N. Buffalo Dr., Ste. 201
                     Las Vegas, Nevada 89128




                                                          6.     The parties herein now stipulate to extend the time to file the new motion for summary
911 LAW GROUP




                                                     11
                                                          judgment from December 28, 2020 to Friday, January 29, 2021.
                                                     12
                                                                 This extension is made in good faith and not for the purpose of delay.
                                                     13
                                                     14          IT IS SO STIPULATED this 23rd day of December 2020.

                                                     15   911 LAW GROUP                                       MARQUIS AURBACH COFFING

                                                     16   /s/ Mitchell S. Bisson                              /s/ Craig R. Anderson
                                                          Mitchell S. Bisson, Esq.                            Craig R. Anderson, Esq.
                                                     17
                                                          Nevada Bar No. 11920                                Nevada Bar No. 6882
                                                     18   911 N. Buffalo Dr., Ste. 201                        10001 Park Run Drive
                                                          Las Vegas, NV 89128                                 Las Vegas, NV 89145
                                                     19   Attorney for Plaintiffs                             Attorney for Defendants
                                                     20                                               ORDER
                                                     21
                                                                                        28th day of December, 2020, that the deadline for the parties
                                                                 IT IS SO ORDERED this ____
                                                     22
                                                          to file any new motions for summary judgment of plaintiffs’ remaining negligence and negligent
                                                     23
                                                          infliction of emotional distress claims against defendant John Squeo be extended from December
                                                     24
                                                     25   28, 2020 to January 29, 2021.

                                                     26                                                _______________________________________
                                                                                                       United States District Court Judge
                                                     27
                                                     28
